Title: Instructions to Lieutenant Colonel Alexander Hamilton, 21 September 1777
From: Washington, George
To: Hamilton, Alexander (Lieutenant Colonel)



Sir,
[c.21 September 1777]

The distressed situation of the army for want of blankets and many necessary articles of Cloathing, is truly deplorable; and must inevitably be destructive to it, unless a speedy remedy be applied. Without a better supply than they at present have, it will be impossible for the men to support the fatigues of the campaign in the further progress of the approaching inclement season. This you well know to be a melancholy truth. It is equally the dictate of common sense and the opinion of the Physicians of the army as well as, of every officer in it. No supply can be drawn from the public magazines—We have therefore no resource but from the private stock of individuals. I feel, and I lament, the absolute necessity of requiring the inhabitants to contribute to those wants which we have no other means of satisfying, and which if unremoved, would involve the ruin of the army, and perhaps the ruin of America. Painful as it is to me to order and as it will be to you to execute the measure, I am compelled to desire you immediately to proceed to Philadelphia, and there procure from the inhabitants, contributions of blankets and Cloathing and materials to answer the purposes of both; in proportion to the ability of each. This you will do with as much delicacy and discretion as the nature of the business demands; and I trust the necessity will justify the proceeding in the eyes of every person well affected to the American cause; and that all good citizens will chearfully afford their assistance to soldiers, whose sufferings they are bound to commisserate, and who are eminently exposed to danger and distress, in defense of every thing they ought to hold dear.
As there are also a number of horses in Philadelphia both of public and private property, which would be a valuable acquisition to the enemy, should the city by any accident fall into their hands, You are hereby authorised and commanded to remove them thence into the

Country to some place of greater security and more remote from the operations of the enemy.
You will stand in need of assistance from others, to execute this commission with dispatch and propriety; and you are therefore impowered to employ such persons as you shall think proper to aid you therein. Given.
